DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendment filed 26 April 2021, in which claims 1-11 were amended, claim 12 was canceled, and claims 13-21 were added, has been entered.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Specification
The substitute specification filed 26 April 2021 has been entered.

Claim Objections
Claims 5, 9, 10, and 15-19 are objected to because of the following informalities.  Examiner suggests the changes below:
“securing units” be changed to --the securing units-- (claim 5, line 4);
“a vehicle” be changed to --the vehicle-- (claim 5, line 4);
“to longitudinal extension” be changed to --to the longitudinal extension-- (claim 9, lines 7-8);
“along longitudinal extension” be changed to --along the longitudinal extension-- (claim 10, line 8);
 “securing units” be changed to --the securing units-- (claim 15, line 2);
“a vehicle” be changed to --the vehicle-- (claim 15, line 3);
“securing units” be changed to --the securing units-- (claim 16, line 2);
“a vehicle” be changed to --the vehicle-- (claim 16, line 3);
“securing units” be changed to --the securing units-- (claim 17, line 2);
“a vehicle” be changed to --the vehicle-- (claim 17, line 3);
“within in” be changed to either --within-- or --in-- (claim 18, line 1);
“a mounting configuration” be changed to --the mounting configuration-- (claim 18, line 3);
“securing units” be changed to --the securing units-- (claim 19, line 9);
“a vehicle” be changed to --the vehicle-- (claim 19, line 10);
“a mounting configuration” be changed to --the mounting configuration-- (claim 19, line 10).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8, 10, and 13-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 1, as best understood, the airbag only has a C-shaped configuration in the mounting configuration, which is not clearly set forth in lines 3-5.  Examiner suggests rephrasing to clarify that the C-shaped configuration exists in the mounting configuration.
In regards to claim 2, the phrase “by the legs” (lines 4, 6) is unclear because, as best understood, the first and second central planes are defined between the legs, not by the legs.  Clarification and rephrasing are required.
In regards to claim 4, the phrase “in the direction of its longitudinal extension” (line 3) is unclear because, as best understood, the airbag is rolled and/or folded along its longitudinal extension, not in the direction of its longitudinal extension.  Clarification and rephrasing are required.
The entirety of claim 7 is confusing, and Examiner is unsure what is being claimed.  Clarification and rephrasing are required.
Claim 10 recites the limitation "the inflatable airbag" in line 8.  There is insufficient antecedent basis for this limitation in the claim.  Applicant may be able to overcome this rejection by rephrasing to read --the airbag--.
In regards to claim 14, the phrase “in the direction of its longitudinal extension” (line 2) is unclear because, as best understood, the airbag is rolled and/or folded along its longitudinal extension, not in the direction of its longitudinal extension.  Clarification and rephrasing are required.
In regards to claim 19, it is unclear what component is being referenced by the phrase “its longitudinal extension” (line 5).  Clarification and rephrasing are required.
In regards to claim 19, it is unclear what is intended with the phrase “and wherein a plurality of securing straps for receiving securing units for attaching the airbag module to a vehicle” (lines 9-10).  Examiner suggests either combining this phrase with the limitations that follows, “wherein, in a mounting configuration of the airbag, the securing straps are arranged substantially in parallel to the vertical plane” (lines 10-11), or clarifying that the airbag includes a plurality of securing straps for receiving securing units for attaching the airbag module to a vehicle.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-11 and 13-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yokoyama (US 2007/0075530).
In regards to claims 1-8 and 13-18, Yokoyama discloses an airbag module (#100) comprising:
(claim 1) an inflatable airbag (#1);
an inflator (#10) for inflating the airbag (#1);
a plurality of securing units (not labeled, but fasteners can be seen extending through bracket #6 and mounting tabs in base end #1a of airbag #1 in figures 1-3) for attaching the airbag module (#100) to a vehicle;
wherein the airbag (#1) has a C-shaped configuration including two juxtaposed legs (legs of roll part #13 on either side of pushed part #16) in an imaginary cross-sectional plane that extends transversely to its longitudinal extension (figures 2, 4-9);
wherein in a mounting configuration of the airbag (#1), a central plane defined between the two legs (legs of roll part #13 on either side of pushed part #16) intersects a vertical plane extending through the longitudinal extension of the airbag (figures 2, 6-9);
(claim 2) wherein along its longitudinal extension, the inflatable airbag (#1) includes a plurality of cross-sectional planes arranged in parallel to each other (figure 1; similar to Applicant’s claimed invention);
wherein a first central plane defined by the legs (legs of roll part #13 on either side of pushed part #16) juxtaposed in a first of the plurality of the cross-sectional planes intersects a second central plane defined by the legs juxtaposed in a second of the plurality of cross-sectional planes (these planes would intersect in a similar manner as Applicant’s claimed invention; figures 1-9);
(claim 3) wherein another portion (return parts #12, base end #1a, and/or corrugated part #1d) of the airbag (#1) is arranged adjacent to at least one of the juxtaposed legs (legs of roll part #13 on either side of pushed part #16; figures 6-9);
(claim 4) wherein the airbag (#1) is rolled and/or zigzag folded in the direction of its longitudinal extension within its C-shaped configuration (figures 2, 4-9; rolling and folding discussed throughout specification);
(claim 5) wherein along its longitudinal extension, the airbag (#1) includes a plurality of securing straps (not labeled, but mounting tabs in base end #1a that receive fasteners can be seen in figures 1-3) for receiving securing units for attaching the airbag module (#100) to a vehicle (paragraphs 0010, 0013, 0031, 0044, 0045);
wherein, when in the mounting configuration of the airbag (#1), the securing straps (not labeled, but mounting tabs in base end #1a that receive fasteners can be seen in figures 1-3) are arranged substantially in parallel to the vertical plane (figures 1-3);
(claim 6) wherein the airbag (#1) is arranged within the airbag module (#100) such that in the imaginary cross-sectional plane, an open side (side of pushed part #16 that receives jig #15; figure 5) of the C-shaped configuration in the mounting configuration of the airbag, is positioned so that the open side of the C-shaped configuration points to one of a body side of the airbag module or to a side of the airbag module facing away from the body side (figure 2);
(claim 7) wherein along its longitudinal extension, the airbag (#1) includes a plurality of longitudinal portions (figure 1) and is arranged in the airbag module (#100) such that a first open side (side of pushed part #16 that receives jig #15; figure 5) of a first C-shaped configuration in the mounting configuration of the airbag is selectively configurable, so that the airbag points to a direction other than a different open side of a different C-shaped configuration of the airbag (has the ability to so perform, based on configuration of vehicle body structure to which airbag is attached at various points along its longitudinal extension);
(claim 8) wherein along its longitudinal extension, the airbag (#1) includes a plurality of strip-shaped retaining elements (such as, wrap #17 or tape wound at certain intervals; figure 6) that are spaced apart from each other and annularly surrounding the airbag (paragraphs 0031, 0038);
wherein the retaining elements (such as, wrap #17 or tape wound at certain intervals) are designed to maintain the airbag (#1) in the mounting configuration (paragraphs 0031, 0038);
(claim 13) wherein another portion (return parts #12, base end #1a, and/or corrugated part #1d) of the airbag (#1) is arranged adjacent to a connecting portion (portion connecting legs of roll part #13) of the C-shaped configuration (figures 6-9);
wherein the connecting portion (portion connecting legs of roll part #13) connects the legs (figures 6-9);
(claim 14) wherein the airbag (#1) is rolled and/or zigzag folded in the direction of its longitudinal extension in the area of the another portion (return parts #12, base end #1a, and/or corrugated part #1d; figures 6-9);
(claim 15) wherein along its longitudinal extension, the airbag (#1) includes a plurality of securing straps (not labeled, but mounting tabs in base end #1a that receive fasteners can be seen in figures 1-3) for receiving securing units (not labeled, but fasteners can be seen extending through bracket #6 and mounting tabs in base end #1a of airbag #1 in figures 1-3) for attaching the airbag module (#100) to a vehicle (paragraphs 0010, 0013, 0031, 0044, 0045);
wherein the securing straps (not labeled, but mounting tabs in base end #1a that receive fasteners can be seen in figures 1-3) extend from the another portion (return parts #12, base end #1a, and/or corrugated part #1d; figures 6-9);
(claim 16) wherein along its longitudinal extension, the airbag (#1) includes a plurality of securing straps (not labeled, but mounting tabs in base end #1a that receive fasteners can be seen in figures 1-3) for receiving securing units (not labeled, but fasteners can be seen extending through bracket #6 and mounting tabs in base end #1a of airbag #1 in figures 1-3) for attaching the airbag module (#100) to a vehicle (paragraphs 0010, 0013, 0031, 0044, 0045);
wherein the securing straps (not labeled, but mounting tabs in base end #1a that receive fasteners can be seen in figures 1-3) extend from one of the two juxtaposed legs (legs of roll part #13 on either side of pushed part #16; figures 6-9);
(claim 17) wherein along its longitudinal extension, the airbag (#1) includes a plurality of securing straps (not labeled, but mounting tabs in base end #1a that receive fasteners can be seen in figures 1-3) for receiving securing units (not labeled, but fasteners can be seen extending through bracket #6 and mounting tabs in base end #1a of airbag #1 in figures 1-3) for attaching the airbag module (#100) to a vehicle (paragraphs 0010, 0013, 0031, 0044, 0045);
wherein the securing straps (not labeled, but mounting tabs in base end #1a that receive fasteners can be seen in figures 1-3) extend from a connecting portion (portion connecting legs of roll part #13) that connects the juxtaposed legs (figures 6-9);
(claim 18) wherein the airbag (#1) is arranged within in the airbag module (#100) such that in the imaginary cross-sectional plane, an open side (side of pushed part #16 that receives jig #15; figure 5) of the C-shaped configuration in a mounting configuration of the airbag is positioned so that the open side of the C-shaped configuration points either upwardly or downwardly (figure 2).
In regards to claims 9-11, Yokoyama discloses a method of manufacturing an airbag module (#100), comprising:
(claim 9) rolling and/or folding an airbag (#1) transversely to its longitudinal extension, to form an elongate package and in which lateral edges of the elongate package are moved toward each other, at least in portions, and are fixed so that the airbag has a C-shaped configuration to form including two juxtaposed legs (legs of roll part #13 on either side of pushed part #16) in an imaginary cross-sectional plane transverse to the longitudinal extension of the airbag (figures 1-9);
orientating the airbag (#1) relative to an inflator (#10) of the airbag module (#100) such that in a mounting configuration of the airbag a central plane defined between the two legs (legs of roll part #13 on either side of pushed part #16) intersects a vertical plane extending through the longitudinal extension of the airbag (figures 1-9);
(claim 10) wherein along the longitudinal extension the inflatable airbag (#1) forms a plurality of cross-sectional planes parallel to each other (similar to Applicant’s claimed invention; figure 1);
wherein a first central plane defined by the legs (legs of roll part #13 on either side of pushed part #16) juxtaposed in a first cross-sectional plane of the plurality of cross-sectional planes intersects a second central plane defined by the legs juxtaposed in a second cross-sectional plane of the plurality of cross-sectional planes (these planes would intersect in a similar manner as Applicant’s claimed invention; figures 1-9);
(claim 11) rolling and/or zigzag folding another portion (return parts #12, base end #1a, and/or corrugated part #1d) of the airbag (#1) separately from the C-shaped configuration (figures 6-9);
arranging the another portion (return parts #12, base end #1a, and/or corrugated part #1d) adjacent to at least one of the juxtaposed legs (legs of roll part #13 on either side of pushed part #16) and/or a connecting portion (portion connecting legs of roll part #13) of the C-shaped configuration that connects the legs together (figures 6-9).
In regards to claims 19-21, Yokoyama discloses an airbag module (#100) comprising:
(claim 19) an inflatable airbag (#1);
an inflator (#10) for inflating the airbag (#1);
a plurality of securing units (not labeled, but fasteners can be seen extending through bracket #6 and mounting tabs in base end #1a of airbag #1 in figures 1-3) for attaching the airbag module (#100) to a vehicle;
wherein the airbag (#1) has a C-shaped configuration including two juxtaposed legs (legs of roll part #13 on either side of pushed part #16) that are connected together by a connecting portion (portion connecting legs of roll part #13; figures 6-9);
wherein the legs (legs of roll part #13 on either side of pushed part #16) are positioned in an imaginary cross-sectional plane that extends transversely to its longitudinal extension (figures 6-9);
wherein in a mounting configuration of the airbag (#1), a central plane defined between the two legs (legs of roll part #13 on either side of pushed part #16) intersects a vertical plane extending through the longitudinal extension of the airbag (figures 2, 6-9);
wherein another portion (return parts #12, base end #1a, and/or corrugated part #1d) of the airbag (#1) is arranged adjacent to at least one of the juxtaposed legs (legs of roll part #13 on either side of pushed part #16; figures 6-9);
wherein a plurality of securing straps (not labeled, but mounting tabs in base end #1a that receive fasteners can be seen in figures 1-3) for receiving securing units (not labeled, but fasteners can be seen extending through bracket #6 and mounting tabs in base end #1a of airbag #1 in figures 1-3) for attaching the airbag module (#100) to a vehicle (paragraphs 0010, 0013, 0031, 0044, 0045);
wherein, in a mounting configuration of the airbag (#1), the securing straps (not labeled, but mounting tabs in base end #1a that receive fasteners can be seen in figures 1-3) are arranged substantially in parallel to the vertical plane (figures 1, 2, 6-9);
(claim 20) wherein the airbag (#1) is rolled and/or zigzag folded in the direction of its longitudinal extension within its C-shaped configuration (figures 2, 4-9; rolling and folding discussed throughout specification);
(claim 21) wherein along its longitudinal extension, the airbag (#1) includes a plurality of strip-shaped retaining elements (such as, wrap #17 or tape wound at certain intervals; figure 6) that are spaced apart from each other and annularly surrounding the airbag (paragraphs 0031, 0038);
wherein the retaining elements (such as, wrap #17 or tape wound at certain intervals; figure 6) are designed to maintain the airbag (#1) in the mounting configuration (paragraphs 0031, 0038).

Claim(s) 1-11 and 13-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Konishi et al. (US 2013/0087999).
In regards to claims 1-8 and 13-18, Konishi et al. discloses an airbag module (#10) comprising:
(claim 1) an inflatable airbag (#30);
an inflator (#22) for inflating the airbag (#30);
a plurality of securing units (including mounting bracket #B and fasteners) for attaching the airbag module (#10) to a vehicle (paragraph 0032; figures 1, 5, 6);
wherein the airbag (#30) has a C-shaped configuration including two juxtaposed legs (legs on either side of valley; paragraph 0047) in an imaginary cross-sectional plane that extends transversely to its longitudinal extension (figures 6, 7);
wherein in a mounting configuration of the airbag (#30), a central plane defined between the two legs (legs on either side of valley) intersects a vertical plane extending through the longitudinal extension of the airbag (figures 6, 7);
(claim 2) wherein along its longitudinal extension, the inflatable airbag (#30) includes a plurality of cross-sectional planes arranged in parallel to each other (figures 1, 2, 8; similar to Applicant’s claimed invention);
wherein a first central plane defined by the legs (legs on either side of valley) juxtaposed in a first of the plurality of the cross-sectional planes intersects a second central plane defined by the legs juxtaposed in a second of the plurality of cross-sectional planes (these planes would intersect in a similar manner as Applicant’s claimed invention; figures 1, 2, 6-8);
(claim 3) wherein another portion (such as, mounting pieces #36) of the airbag (#30) is arranged adjacent to at least one of the juxtaposed legs (legs on either side of valley; figures 6, 7);
(claim 4) wherein the airbag (#30) is rolled and/or zigzag folded in the direction of its longitudinal extension within its C-shaped configuration (figures 1, 2, 5-8);
(claim 5) wherein along its longitudinal extension, the airbag (#30) includes a plurality of securing straps (mounting pieces #36) for receiving securing units (including mounting bracket #B and fasteners) for attaching the airbag module (#10) to a vehicle (paragraph 0032; figures 1, 5, 6);
wherein, when in the mounting configuration of the airbag (#30), the securing straps (#36) are arranged substantially in parallel to the vertical plane (figures 1, 2, 6-8);
(claim 6) wherein the airbag (#30) is arranged within the airbag module (#10) such that in the imaginary cross-sectional plane, an open side (valley side; figures 6, 7) of the C-shaped configuration in the mounting configuration of the airbag, is positioned so that the open side of the C-shaped configuration points to one of a body side of the airbag module or to a side of the airbag module facing away from the body side (figures 1, 2, 6-8);
(claim 7) wherein along its longitudinal extension, the airbag (#30) includes a plurality of longitudinal portions (figures 1, 2, 8) and is arranged in the airbag module (#10) such that a first open side (valley side; figures 6, 7) of a first C-shaped configuration in the mounting configuration of the airbag is selectively configurable, so that the airbag points to a direction other than a different open side of a different C-shaped configuration of the airbag (has the ability to so perform, based on configuration of vehicle body structure to which airbag is attached at various points along its longitudinal extension);
(claim 8) wherein along its longitudinal extension, the airbag (#30) includes a plurality of strip-shaped retaining elements (adhesive tapes #40) that are spaced apart from each other and annularly surrounding the airbag (paragraphs 0033-0066; figures 1-4, 7-10);
wherein the retaining elements (#40) are designed to maintain the airbag (#30) in the mounting configuration (paragraphs 0033-0066; figures 1-4, 7-10);
(claim 13) wherein another portion (such as, mounting pieces #36) of the airbag (#30) is arranged adjacent to a connecting portion (portion connecting legs on either side of valley) of the C-shaped configuration (figures 6, 7);
wherein the connecting portion (portion connecting legs on either side of valley) connects the legs (figures 6, 7);
(claim 14) wherein the airbag (#30) is rolled and/or zigzag folded in the direction of its longitudinal extension in the area of the another portion (#36; figures 5-7);
(claim 15) wherein along its longitudinal extension, the airbag (#30) includes a plurality of securing straps (mounting pieces #36) for receiving securing units (including mounting bracket #B and fasteners) for attaching the airbag module (#10) to a vehicle (paragraph 0032; figures 1, 5-7);
wherein the securing straps (#36) extend from the another portion (same portion);
(claim 16) wherein along its longitudinal extension, the airbag (#30) includes a plurality of securing straps (mounting pieces #36) for receiving securing units (including mounting bracket #B and fasteners) for attaching the airbag module (#10) to a vehicle (paragraph 0032; figures 1, 5-7);
wherein the securing straps (#36) extend from one of the two juxtaposed legs (legs on either side of valley; figures 6, 7);
(claim 17) wherein along its longitudinal extension, the airbag (#30) includes a plurality of securing straps (mounting pieces #36) for receiving securing units (including mounting bracket #B and fasteners) for attaching the airbag module (#10) to a vehicle (paragraph 0032; figures 1, 5-7);
wherein the securing straps (#36) extend from a connecting portion (portion connecting legs on either side of valley) that connects the juxtaposed legs (figures 6, 7);
(claim 18) wherein the airbag (#30) is arranged within in the airbag module (#10) such that in the imaginary cross-sectional plane, an open side (valley side; figures 6, 7) of the C-shaped configuration in a mounting configuration of the airbag is positioned so that the open side of the C-shaped configuration points either upwardly or downwardly (figures 1, 2, 6-8).
In regards to claims 9-11, Konishi et al. discloses a method of manufacturing an airbag module (#10), comprising:
(claim 9) rolling and/or folding an airbag (#30) transversely to its longitudinal extension, to form an elongate package and in which lateral edges of the elongate package are moved toward each other, at least in portions, and are fixed so that the airbag has a C-shaped configuration to form including two juxtaposed legs (legs on either side of valley) in an imaginary cross-sectional plane transverse to the longitudinal extension of the airbag (figures 1-10);
orientating the airbag (#30) relative to an inflator (#22) of the airbag module (#10) such that in a mounting configuration of the airbag a central plane defined between the two legs (legs on either side of valley) intersects a vertical plane extending through the longitudinal extension of the airbag (figures 1-10);
(claim 10) wherein along the longitudinal extension the inflatable airbag (#30) forms a plurality of cross-sectional planes parallel to each other (figures 1, 2, 8; similar to Applicant’s claimed invention);
wherein a first central plane defined by the legs (legs on either side of valley) juxtaposed in a first cross-sectional plane of the plurality of cross-sectional planes intersects a second central plane defined by the legs juxtaposed in a second cross-sectional plane of the plurality of cross-sectional planes (these planes would intersect in a similar manner as Applicant’s claimed invention; figures 1, 2, 6-8);
(claim 11) rolling and/or zigzag folding another portion (such as, mounting pieces #36) of the airbag (#30) separately from the C-shaped configuration (figures 5-7);
arranging the another portion (#36) adjacent to at least one of the juxtaposed legs (legs on either side of valley) and/or a connecting portion (portion connecting legs on either side of valley) of the C-shaped configuration that connects the legs together (figures 6, 7).
In regards to claims 19-21, Konishi et al. discloses an airbag module (#10) comprising:
(claim 19) an inflatable airbag (#30);
an inflator (#22) for inflating the airbag (#30);
a plurality of securing units (including mounting bracket #B and fasteners) for attaching the airbag module (#10) to a vehicle (paragraph 0032; figures 1, 5, 6);
wherein the airbag (#30) has a C-shaped configuration including two juxtaposed legs (legs on either side of valley; paragraph 0047) that are connected together by a connecting portion (portion connecting legs on either side of valley; figures 6, 7);
wherein the legs (legs on either side of valley) are positioned in an imaginary cross-sectional plane that extends transversely to its longitudinal extension (figures 6, 7);
wherein in a mounting configuration of the airbag (#30), a central plane defined between the two legs (legs on either side of valley) intersects a vertical plane extending through the longitudinal extension of the airbag (figures 6, 7);
wherein another portion (such as, mounting pieces #36) of the airbag (#30) is arranged adjacent to at least one of the juxtaposed legs (legs on either side of valley; figures 6, 7);
wherein a plurality of securing straps (mounting pieces #36) for receiving securing units (including mounting bracket #B and fasteners) for attaching the airbag module (#10) to a vehicle (paragraph 0032; figures 1, 5-7);
wherein, in a mounting configuration of the airbag (#30), the securing straps (#36) are arranged substantially in parallel to the vertical plane (figures 1, 2, 6-8);
(claim 20) wherein the airbag (#30) is rolled and/or zigzag folded in the direction of its longitudinal extension within its C-shaped configuration (figures 1, 2, 5-8);
(claim 21) wherein along its longitudinal extension, the airbag (#30) includes a plurality of strip-shaped retaining elements (adhesive tapes #40) that are spaced apart from each other and annularly surrounding the airbag (paragraphs 0033-0066; figures 1-4, 7-10);
wherein the retaining elements (#40) are designed to maintain the airbag (#30) in the mounting configuration (paragraphs 0033-0066; figures 1-4, 7-10).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art discloses mounting configurations for side curtain airbag modules.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA FREEDMAN whose telephone number is (571)272-2442. The examiner can normally be reached Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on 571-270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA FREEDMAN/
Primary Examiner
Art Unit 3614